 



EXHIBIT 10.15(b)
SECOND AMENDMENT TO LEASE
     THIS SECOND AMENDMENT to Lease (“Second Amendment”) is dated for reference
purposes December 10th, 2007 and is entered into by and between ProLogis
California I LLC (“Landlord”), and Skechers USA, Inc (“Tenant”).
RECITALS
     WHEREAS Landlord and Tenant executed that certain lease dated November 21,
1997, a First Amendment to Lease dated April 26, 2002 (collectively, the
“Lease”) whereby Landlord leased to Tenant those certain Premises comprised of
approximately 127,799 square feet commonly known as 1661 S. Vintage Avenue,
Ontario, California 91761 (the “Premises”). Capitalized terms used and not
otherwise defined herein shall have the meanings given those terms in the
original Lease dated November 21, 1997, and or subsequent amendments, as
applicable.
     WHEREAS Tenant and Landlord desire to amend the Lease, including but not
limited to the extension of the Lease Term, pursuant to this Second Amendment to
Lease.
     NOW, THEREFORE, for valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties agree to amend the Lease as follows:

1. Term:  The Term shall be extended for One year (1) and six (6) months and
shall commence on December 1, 2007 and shall expire on May 31, 2009. The monthly
triple net Base Rent during the extended Term shall be as follows:

              Months   Monthly Base Rent
 
  December 1, 2007-May 31, 2009   $48,563.62/Mo./NNN

2. Other Terms and Conditions: All other terms of the Lease shall remain
unmodified and in full force and effect.

     IN WITNESS WHEREOF, the parties hereto have signed this Second Amendment to
Lease as of the day and year first above written.



TENANT:
SKECHERS USA, INC

             
By:
  /s/ David Weinberg
 
   
 
   
Name:
  David Weinberg
 
   
 
   
Title:
  Chief Operating Officer
 
   

LANDLORD:
PROLOGIS CALIFORNIA I LLC
a Delaware limited liability company
By ProLogis, a Maryland real estate
investment trust, its Managing member

           
By:
  /s/ W. Scott Lamson    
 
 
 
  Name: W. Scott Lamson    
 
        Title: Senior Vice President    



 